Citation Nr: 1729862	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-04 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for nephrolithiasis.

2.  Entitlement to an initial rating in excess of 10 percent for eczema.

3.  Entitlement to an initial rating in excess of 10 percent for lumbago.

4.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to January 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned in a December 2013 Board hearing held in Washington, DC, the transcript of which is included in the record.

When this case was previously before the Board in March 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.  Namely, in regard to the issue of entitlement to an initial rating in excess of 10 percent for eczema, the Veteran was afforded a VA examination in April 2016.  This remand directive has been substantially complied with, and the issue again is properly before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the March 2014 remand, the Board remanded the issue of entitlement to service connection for sinusitis for issuance of a statement of the case (SOC) (pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), and 38 C.F.R. § 19.9 (c)).  An SOC was issued in April 2016, after which the Veteran did not file a substantive appeal.  Thus, that issue is not before the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2016).

The Board notes that the Veteran changed representation during the pendency of this claim as he was previously represented by the American Legion.  The Board acknowledges the Disabled American Veterans as the current representation. 

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision outlined below.

The issue of entitlement to an initial rating in excess of 10 percent for eczema is decided below; all other issues on appeal are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's eczema involved less than 20 percent of total body surface area and 20 percent of exposed surface area, and did not require systemic treatment or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12 month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for eczema have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. 
 § 3.159 (b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b), and no further notice is needed.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  All identified and available service and post-service treatment records have been secured.

The Board notes that multiple VA examinations were obtained for the Veteran's claim, as outlined below.  When taken together, review of these examination reports and opinions reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the duties to notify and assist have been met.

Disability Ratings - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  For an initial rating, the effective date for service connection is used if not on appeal.  Id.  As this claim for increased rating of the Veteran's eczema is an initial rating, and the Veteran has not appealed the effective date, the Board has considered all evidence for an increased rating from the effective date of January 2009 to the present.

DC 7806 provides a noncompensable (0 percent) rating for the evaluation of dermatitis or eczema if there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted if there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, or; that systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Finally, a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the past 12-month period. 
38 C.F.R. § 4.118, DC 7806 (2016).

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board denying an increased rating for a skin condition under 38 C.F.R. § 4.118, DC 7806.  The VA disagreed with the CAVC's decision and appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  On July 14, 2017, the Federal Circuit issued an opinion that reversed the decision by the CAVC, noting that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017).  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Id.  As such, the Board is bound by the Federal Circuit's interpretation.  

DC 7806 also provides for a rating of disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7804, or 7805), depending upon the predominant disability.  As the Veteran's eczema has not resulted in any scars or disfigurement of the head, face, or neck, the Board does not discuss such issues below and finds that the Veteran is most accurately rated under DC 7806.

Analysis

The Veteran was afforded a VA examination in January 2009 in which he reported symptoms related to his eczema to include burning, stinging, and pain.  He reported treatment in the prior 12 months to include Lamisil cream for three months and Hydrocortisone cream on a regular basis, both used twice a day.  The examiner noted that the total body area affected was 12 percent.  

The Veteran also testified before the undersigned that he took Hydrocortisone cream for the eczema, off and on for six weeks or more.

In response to the Board's remand, the Veteran was afforded a VA examination in April 2016 in which he reported a chronic rash that was moving areas from right to left leg, worse on the left, and was treated with Hibiclens soap in the shower, moisturizing after the shower, and Triamcinolone cream twice a day for two weeks.  He noted that he now used over-the-counter Cortisone cream.  He reported that the rash itched and burned and was worse, burning longer and staying around longer.  The Veteran reported constant/near-constant treatment with a topical Corticosteroid in the prior 12 months.  The examiner noted that there was no visible rash.  

The Board finds that the evidence of record reflects that the Veteran's eczema, at most, covered a total body area of 12 percent in January 2009.  Moreover, the Veteran has consistently reported topical treatment.  The evidence of record does not reflect that the Veteran's eczema covers 20 to 40 percent of his entire body, or 20 to 40 percent of his exposed areas affected, or that systemic therapy was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.

Based on the foregoing, the Board finds that the Veteran has not met the criteria for a rating higher than 10 percent under DC 7806. The Board has also reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a higher rating under any alternate diagnostic codes relevant to the disability.  See 38 C.F.R. § 4.118 (2016).

The Board considered the Veteran's statements describing his symptoms and he is certainly competent to report any observable skin symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board finds that the Veteran's lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, to include the percentage of the area affected by the skin disability.  In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

In sum, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, an initial evaluation in excess of 10 percent for eczema is not warranted.

Extraschedular Consideration

Although the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b) (1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Eczema is specifically listed in the rating code and assigned a diagnostic code of 7806.  Thus, the Veteran's symptoms, such as burning, itching, and stinging are not outside the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected eczema.  The schedular rating criteria, including DC 7806, specifically provide for disability ratings based on skin conditions.  The Veteran's eczema has involved less than 20 percent of total body surface area and 20 percent of exposed surface area, and did not require systemic treatment or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12 month period. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the Veteran's skin disability, and referral for consideration of an extraschedular evaluation is not warranted.

Further, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities; however, he has not alleged that his service-connected disabilities combine to result in additional disability or symptomatology with respect to the disability being decided herein.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The competent credible evidence of record reflects that the Veteran's skin disability does not impact his ability to work.  The Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial rating in excess of 10 percent for eczema is denied.


REMAND

The Board finds that additional evidentiary development is required before the remaining issues on appeal are adjudicated.

In response to the Board's March 2014 remand, the Veteran was afforded VA examinations in April 2016 for his service-connected back and knee disabilities.  However, the Board notes that the April 2016 VA examiner did not report whether testing of the back or knees was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2016) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

For these reasons, new examinations are necessary.  Barr, 21 Vet. App. 303, 312 (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

In regard to the issue for a higher rating for nephrolithiasis (kidney stones), the Veteran is currently assigned a 10 percent disability rating under the provisions of 38 C.F.R. § 4.115b , DCs 7502 (chronic nephritis)-7509 (hydronephrosis).  For the Veteran to receive a rating in excess of 10 percent under DC 7502, the evidence must demonstrate that the Veteran has recurrent stone formation requiring one or more of the following: (1) diet therapy; (2) drug therapy; or (3) invasive or non-invasive procedures more than two times per year. 

In the March 2014 remand, the Board noted that a January 2009 VA examiner did not address whether the Veteran's kidney stones required diet therapy and/or drug therapy.  For these reasons, and other reasons, the Board found that a new VA examination was warranted in order to assist in determining the current severity of the Veteran's nephrolithiasis disability and to fully address the applicable rating criteria.

In response to the Board's remand, the Veteran was afforded a VA examination in April 2016 in which examiner noted under medical history that the treatment plan did not include taking continuous medication for the condition but did not address whether the Veteran's kidney stones required diet therapy and/or drug therapy.  As such, the Board finds that an addendum opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA orthopedic and neurological examinations to determine the symptoms and severity of his service-connected back and bilateral knee disabilities.  Access to the electronic claims file should be made available to the examiner(s) for review.  All tests and studies deemed necessary by the examiner(s) should be performed. 

As to the back disability, the examiner(s) should report the range of motion of the lumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner(s) should report if there is evidence of ankylosis.  The examiner(s) should also describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year. 

The examiner(s) should note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner(s) should so state.  Complete detailed rationale should be given for all opinions and conclusions expressed.  

As for the back and bilateral knee disabilities, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner(s) should report the ranges of knee motion in degrees.  The examiner(s) should also report whether the right or left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner(s) should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms.

Further, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities relative to his ability to engage employment-related activities.  The supporting rationale for all opinions expressed must be provided.

2.  Provide access to the electronic claims file to the examiner who performed the April 2016 examination for kidney conditions.  The examiner is requested to provide an addendum opinion describing whether the Veteran's kidney stones have required diet therapy and/or drug therapy during the pendency of this claim.  If necessary, a new VA examination should be scheduled to obtain the requested information.
 
3.   To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the matter is returned to the Board.  See Stegall, 11 Vet. App. 268. 
 
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


